Opinion filed November 16, 2006 















 








 




Opinion filed November 16, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-06-00152-CR 
                                                    __________
 
                              MONROE DEAN ROBINSON, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                        On
Appeal from the 252nd District Court
 
                                                       Jefferson
  County, Texas
 
                                                    Trial
Court Cause No. 95163
 

 
                                                                   O
P I N I O N
Monroe
Dean Robinson has filed in this court a motion to dismiss his appeal.  The motion is signed by both appellant and
his counsel.  The motion is granted, and
the appeal is dismissed.
 
PER
CURIAM
November 16, 2006
Do not publish.  See Tex.
R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J, 
McCall, J., and Strange,
J.